DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 10-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yelin et al. (US PG Pub. No. US 2015/0011896 A1, Jan. 8, 2015) (hereinafter “Yelin”) in view of Okada et al. (US PG Pub. No. US 2012/0101391 A1, Apr. 26, 2012) (hereinafter “Okada”).
Regarding claims 1, 10, and 11: Yelin teaches a system, method and storage medium comprising: providing broadband radiation via at least one optical fiber (optical fiber 104) configured to transfer the broadband radiation generated by a broadband radiation source to within a vascular structure ([0138]), and transfer a measurement of at least one broadband radiation reflected from within the vascular structure ([0139]), wherein the at least one broadband radiation comprises a first broadband radiation acquired from a region of interest within the vascular structure ([0137] - emitted light collected from particles 120-124, vessel 116, fluid 118; [0139] - emitted light is from particles 120-124 and vessel 116; each "emitted light" from each separate particle/fluid/vessel is "a broadband radiation", where particles 120-124, vessel 116, and fluid 118 represent at least a first and a second reflected broadband radiation), wherein an occluding structure is located within the region of interest (see e.g. figure 1) and the first broadband radiation is associated with the occluding structure, wherein the occluding structure comprises a blood clot formed within the vascular structure and the first broadband radiation comprises radiation reflected from the formed blood clot ([0122] - where the "particles" can include "a number of particles of different types in the vessel, including in a single capillary, and optionally, their location, speed of flow, size, length, shape, orientation, color, or brightness, or any combination thereof. These particles may include, but not be limited to, red blood cells, white blood cells, platelets, blood cell aggregates, parasites, circulating tumor cells, blood clots, gas bubbles, virus, amoeba, germ cells, bacteria, toxins, medicines, stained beads, nano-particles, DNA, RNA, among other microscopic particles adapted to relatively absorb the background light compared to surround components. "; each "emitted light" from each separate particle/fluid/vessel is "a broadband radiation", where particles 120-124, vessel 116, and fluid 118 represent at least a first and a second reflected broadband radiation), and wherein the at least one broadband radiation comprises a second broadband radiation that comprises radiation reflected from blood or a vessel wall located near the formed blood clot within the vascular structure ([0137] - emitted light collected from particles 120-124, vessel 116, fluid 118; [0139] - emitted light is from particles 120-124 and vessel 116; each "emitted light" from each separate particle/fluid/vessel is "a broadband radiation", where particles 120-124, vessel 116, and fluid 118 represent at least a first and a second reflected broadband radiation); a spectral resolving unit configured to receive the at least one broadband radiation transferred by the at least one optical fiber and provide at least one spectrally resolved data set based on the at least one broadband radiation, the spectral resolving unit being a wavelength resolving element configure to determine the at least one spectrally resolved data set, including a spectrum of the formed blood clot, determined based on the first broadband radiation and a second spectrally resolved data set, including a spectrum of the blood or vessel wall located near the formed blood clot, determined based on the second broadband radiation ([0140] - spectrometer, [0141]-[0142]); a processor configured to receive the at least one spectrally resolved data set, detect presence of the occluding structure ([0053], [0122], [0141]-[0142]) and determine information relating to the occluding structure ([0053], [0121]-[0122], [0141]-[0142]), and an output unit configured to output the information relating to the occluding structure ([0142]).
While Yelin discloses the ability to individually isolate/identify/count/etc. the various particles (which may be a blood clot), Yelin is silent on how each component is identified and does not specify that these functions are performed based on a comparison between (i) the spectrum of the formed blood clot to (ii) the spectrum of the blood or the vessel wall located near the formed blood clot, and does not disclose that the “information relating to the occluding structure” is determined based on a ratio between the first spectrally resolved data set and the second spectrally resolved data set.
Okada, in the same field of endeavor, teaches differentiating between blood and blood clot(s) (thrombi) based on a comparison between first and second spectrally resolve data sets, where the comparison includes a ratio ([0052]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system/method/CRM of Yelin by including the ratio comparison of Okada in order to provide additional diagnostic information by isolating blood clot material (“particles”) from the background signals arising from blood. 
Regarding claims 2, 12, and 17: Yelin and Okada teach wherein the second broadband radiation was reflected from the region of interest (Yelin - the reflected broadband radiation, first and second, comes from a single region - see e.g. figure 1).
Regarding claim 7: Yelin and Okada teach the system according to claim 1, wherein the at least one broadband radiation comprises radiation in the range 400 nm to 800 nm (Yelin - [0028] - broadband light centered at 800nm with up to a 300nm bandwidth substantially overlaps the claimed range; [0138] - 600nm - 1300nm overlaps the claimed range).
Claims 3, 4, 6, 8, 13, 14, 16, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yelin and Okada as applied to claims 1, 10 and 11 above, and further in view of Kemp (US PG Pub. No. US 2012/0022360 A1, Jan. 26, 2012) (hereinafter “Kemp”).
Regarding claims 3, 13, and 18: Yelin and Okada teach the system, method and storage medium comprising instructions according to claims 1, 10 and 11 but does not teach wherein determination of the information relating to the blood clot comprises a differentiation between a first blood clot type that is rich in red blood cells and a second blood clot type that is rich in fibrin.
Kemp, in the same field of endeavor, teaches differentiation between a first blood clot type that is rich in red blood cells (red thrombus) and a second blood clot type that is rich in fibrin (white thrombus) ([0021], [0063]). Kemp further teaches that the two types of blood clots require different treatments to effectively lyse ([0021], [0039], [0057], [0063]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system, method and storage medium comprising instructions of Yelin and Okada to include differentiation between a first blood clot type that is rich in red blood cells (red thrombus) and a second blood clot type that is rich in fibrin (white thrombus) as taught by Kemp in order to identify the most effective treatment for a particular blood clot in view of the further teachings of Kemp.
Regarding claim 4, 14 and 19: Yelin, Okada and Kemp teach wherein the differentiation between the first blood clot type and the second blood clot type comprises a determination of at least one physiological parameter, wherein the at least one physiological parameter comprises one or more of: amount of haemoglobin; haemoglobin oxygen saturation; an amount of scattering; a vessel packaging parameter; water content; and the amount of at least one haemoglobin derivative (Yelin – [0121] – hematocrit; Kemp – [0021]).
Regarding claim 6: Yelin, Okada and Kemp teach system according to claim 4, wherein the differentiation between the first blood clot type and the second blood clot type comprises utilization of a look-up-table (“matrix”) (Kemp – [0036]).
Regarding claims 8, 16 and 21: Yelin, Okada and Kemp teach wherein the information relating to the blood clot comprises one or more of: an evaluation of which thrombectomy device or devices is or are most suitable for removal of the blood clot; an assessment of the physical consistency of the blood clot; an assessment of the density of the blood clot; and an assessment of the fibrin content of the blood clot (Kemp - [0021], [0039], [0057], [0063]).
Claim(s) 5, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yelin, Okada and Kemp as applied to claims 4, 14, and 19 above, and further in view of Gatto et al. (US PG Pub. No. US 2008/0300493 A1, Dec. 4, 2008) (hereinafter “Gatto”).
Regarding claims 5, 15 and 20: Yelin, Okada and Kemp are silent on wherein the determination of the at least one physiological parameter comprises one or more of: a fitting of an optical model to the at least one spectrally resolved data set; application of at least one multivariate analysis tool to the at least one spectrally resolved data set; a partial least squares discriminant analysis of the at least one spectrally resolved data set; application of support vector machines to the at least one spectrally resolved data set; application of a k nearest neighbor analysis; and application of deep learning algorithms to the at least one spectrally resolved data set.
Gatto, in the same field of endeavor, teaches determining the presence/concentration/relative contribution of various physiological parameters including HHb and HbO2, hematocrit, total hemoglobin, water and an amount of scattering/noise by any of multivariate analysis, spectral decomposition, curve fitting, least square fitting of multiple components each having a unique spectrum (e.g., water, HHb, HbO2, scattering, blood clot and/or noise), and spectral analysis including frequency domain modeling to examine the change in intensity at a particular wavelength that a component is known to absorb ([0064]), where such an analysis can simultaneously provide information on a number of variables ([0064]). 
It would have been prima facie obvious for one having ordinary skill in the art 
Response to Arguments
	Applicant’s arguments with respect to prior art rejections of claims 1-8 and 10-21, filed 03/23/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793